Case 3:19-cv-03362-MCR-HTC Document 26 Filed 04/29/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA

PENSACOLA DIVISION
Ward Dean, )
Plaintiff )
)
Vv. ) Case No. 3:19-CV-3362-MCR-HTC

)
UNITED STATES OF AMERICA, )

Defendant )

)
PLAINTIFF’S UNOPPOSED MOTION AND MEMORANDUM IN

SUPPORT FOR A SECOND EXTENSION OF TIME TO OBJECT TO
THE MAGISTRATE’S REPORT AND RECOMMENDATIONS

Under Federal Rule of Civil Procedure 6(b) and Local Rule 7.1,
Plaintiff, Ward Dean, hereby moves the court to extend the time to file an
Objection to the Magistrate’s Report and Recommendations (ECF 23) for

an additional two weeks until Monday, May 18, 2020.

DISCUSSION

1. Plaintiff, Ward Dean, has sued defendant, the United States of

America for damages caused to him by defendant’s agents under 26

U.S.C. § 7433.

2. On August 29, 2019 Plaintiff filed with this court his

 

 
Case 3:19-cv-03362-MCR-HTC Document 26 Filed 04/29/20 Page 2 of 6

Complaint for Damages Caused by Unauthorized IRS Tax Collection

Activities. (ECF 1)

3. The Magistrate made her Report and Recommendations
concerning the UNITED STATES' COMBINED MOTION TO DISMISS
PURSUANT TO RULE 12(b)(6) AND SUPPORTING MEMORANDUM,

(ECF 12) and P’s MOTION FOR SUMMARY JUDGMENT. (ECF 20)

4. Ina REPORT AND RECOMMENDATION, (ECF 23) docketed
on April 6, 2020 Magistrate Judge Hope Thai Cannon recommended
granting Defendant’s Motion to Dismiss for Failure to State a Claim
(ECF 12) and denying Plaintiffs Motion for Summary Judgment (ECF 20)

as moot.

5. The Court granted Plaintiff's first unopposed motion to
extend the R&R objection deadline, (ECF 24) extending the deadline to

May 4, 2020.

6. Due to Plaintiff’s pro se status, he must both learn how to

 

 

 
Case 3:19-cv-03362-MCR-HTC Document 26 Filed 04/29/20 Page 3 of 6

object to the R&R as well as carefully and fully respond to it. Delays and
inconveniences attending the current COVID-19 crisis, limited access to
the local law library, and an unusually heavy burden in Plaintiff's
medical practice have conspired to compel Plaintiff to once again seek

additional time to object to the R&R.

7. Plaintiff conferred with Defendant's counsel by email on April
28, 2020. In an email reply dated April 28, 2020 defendant's counsel
indicated that the government does not oppose this motion for a 14 day
extension of time to object to the R&R, extending the deadline to May 18,

2020.

8. The court may grant a request to extend time for good cause.
Fed. R. Civ. P. 6(b)(1)(A) and Local Rule 6.1; see Jenkins v. Commonwealth

Land Title Ins. Co., 95 F.3d 791, 795 (9th Cir. 1996).

9. Plaintiffs second request to extend time is for the reasons
stated above and in his previous motion, ECF 24, which are hereby

incorporated. Plaintiff's request is for good cause and is not intended to

 
Case 3:19-cv-03362-MCR-HTC Document 26 Filed 04/29/20 Page 4 of 6

delay these proceedings.

CONCLUSION

FOR REASONS STATED Plaintiff moves the court to extend
the time to file an Objection to the Magistrate Judge’s Report (ECF 23)

and Recommendation by an additional two weeks to May 18, 2020.

Respectfully submitted this 28 day of April, 2020.

wy Lk) No~

Ward Dean, plaintiff, pro se
6708 Plantation Road, Ste C-1
Pensacola, Florida 32504
Phone 850-293-0278

Email: warddeanmd@protonmail.com

CERTIFICATE OF CONFERENCE

I certify that on April 28, 2020, I conferred with Defendant's counsel, Conor
P. Desmond, and he does not oppose this PLAINTIFF'S MOTION AND
MEMORANDUM FOR A SECOND EXTENSION OF TIME TO REPLY
TO THE MAGISTRATE’S REPORT AND RECOMMENDATION.

(0 No

Ward Dean, Be

 
Case 3:19-cv-03362-MCR-HTC Document 26 Filed 04/29/20 Page 5 of 6

CERTIFICATE OF SERVICE

On April 28, 2020, I certify that a copy of this PLAINTIFF’S UNOPPOSED
MOTION AND MEMORANDUM IN SUPPORT OF A SECOND
EXTENSION OF TIME TO REPLY TO THE MAGISTRATE JUDGE'S
REPORT AND RECOMMENDATION was served on Defendant's
counsel by certified U.S. mail to:

Conor P. Desmond

NDFL NextGen CM/ECF Trial Attorney,

Tax Division U.S. Department of Justice

P.O. Box 14198

Ben Franklin Station Washington, D.C. 20044
202-616-1857 (v)

202-514-4963 (f)

I sent a courtesy copy of this Motion by email on April 28, 2020 to
Defendant’s counselor at this email address:

Conor.P.Desmond@usdoj.gov

(Jel) Qu

Ward Dean, plaintiff

WORD COUNT CERTIFICATION
Pursuant to Northern District of Florida local rule 7.1(F) this
motion for extension of time to reply to defendant’s motion to dismiss and
memorandum in support contains 448 words, not including the case style,

signature block and certificates.

( deal) Qe

Ward Dean, plaintiff

 

 
CHECKED APR 29 200

as

QayINDaY SOVLSOd
alvy ivid
TIWW ALIWOIHd

el

*WOuds |

dNHDid/WOO'SdSN

 

*@P09 HO 9} ueOS
‘dnydlq ebeyoed
921) SINPEYS OL

  

4LO0000L0000Sd

“ann

AlUO 313S8WI0g

c/L 6X S/L SL -GO
8L0¢ YO Avld3

*pounboei aq Kew j9qe| uolele/Sep
swojsno eB ‘Apeuolyeussyul Ppoesn Ud =
wanna eauddne ‘epPlo .

6S S8b9 GLLO vGGE v2lS S0S6 olds

ll =
YIENNNeONIMOVEL SdSN

|40]UI
idSsns
6esp-20SZe 14 VIOOWSNad
18 XOdWT¥d N 00},

  
 

pede

\

[£009]

  

 

d

0z/62/vo 1 :AVG AYSANSC 03L03dx4

9001

20 o¢'2 91 0

 

@ AVG-} TIVWW ALIHOldd

 

 

 

SL-SLOOZL PLL

 

    

poses uBNO GLL$ —
divd 3DvVLsNd Sn
[18384

 
